UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1TO Commission File Number:333-126748 SHAMIKA 2 GOLD, INC. (formerly known as Aultra Gold, Inc.). (Exact name of small business issuer as specified in its charter) Nevada 98-0448154 (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) 1350 Broadway, 11th Floor New York, New York 10018 (Address of principal executive offices) (Registrant's telephone number, including area code (212) 216-8000) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of May 17, 2011, the Issuer had 50,800,006 shares of common stock, par value $0.00001 per share, issued and outstanding. *The Registrant is amending this Form 10-Q for the quarterly period ending September 30, 2010 to restate its financial statements in order to give effect to the reverse acquisition of the Registrant by Shamika Gold Inc. 1 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page ITEM 1. Consolidated Financial Statements (unaudited and restated) 3 Consolidated Balance Sheet at September 30, 2010 (unaudited and restated) F-2 Consolidated Statements of Operations for the three monthsended September 30, 2010 and from inception January 13, 2010 to September 30, 2010 (unaudited and restated) F-3 Consolidated Statement of Cash Flows from inception January 13, 2010 to September 30, 2010 (unaudited and restated) F-4 Notes to Financial Statements (unaudited and restated) F-5-F-17 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 6 ITEM 4. Controls and Procedures 6 PART II. OTHER INFORMATION ITEM 1 Legal Proceedings 9 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 ITEM 3. Defaults Upon Senior Securities 9 ITEM 4. (Removed and Reserved) 9 ITEM 5. Other Information 9 ITEM 6 Exhibits 9 Signatures 10 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q and Item 310(b) of Regulation S-B, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the nine months and the three months ended September 30, 2010 are not necessarily indicative of the results that can be expected for the year ending December 31, 2010. As used in this Quarterly Report on Form 10-Q (the “Quarterly Report”), the terms "we", "us", "our", the “Company” and mean Aultra Gold Inc., unless otherwise indicated. All dollar amounts in this Quarterly Report are in U.S. dollars unless otherwise stated. 3 Shamika 2 Gold Inc. An Exploration Stage Company Consolidated Balance Sheets As of September 30, 2010 (unaudited and restated) A S S E T S Mining properties $ Total Assets $ L I A B I L I T I E SA N DS T O C K H O L D E R S’D E F I C I T Current Liabilities Accounts payable, notes payable andother accrued liabilities $ Accounts payable related parties (note 5) Accounts payable mining properties (note 6) Total current liabilities Total Liabilities $ S TOCK H O L D E R S ’D E F I C I T Common stock, $0.0001 par value, 50,000,000 shares authorized: 50,000,000 shares issued and outstanding $ Accumulated deficit ) Total stockholders’ deficit ) Total liabilities and stockholders’ deficit $ See notes to financial statements F - 1 Shamika 2 Gold Inc. An Exploration Stage Company Consolidated Statement of Operations For the three months ended From inception January 13, 2010 through September 30, September 30, 2010 (unaudited & restated) (unaudited & restated) REVENUE $ - $ - Operating Expenses Mining property expenditures Office and administrative ) Legal and professional Total operating expenses Loss from operations ) ) Other Revenues and Expenses Organization Expense - Loss for period $ $ Loss per shares – basic and diluted $ $ Weighted Average Number of Shares Outstanding See notes to financial statements F - 2 Shamika 2 Gold Inc. An Exploration Stage Company Consolidated Statement of Cash Flows From inception January 13, 2010 to September 30, 2010 From Inception January 13, 2010 to Sept 30, 2010 Cash flows from operating activities Loss for the period $ Changes in: Accounts receivables and accrued receivables - Accounts payable and accrued liabilities Total change in cash for the period $ - Non-Cash investing activities Mining permits acquired in exchange for notes payable See notes to financial statements F - 3 Shamika 2 Gold Inc. An Exploration Stage Company Notes to Financial Statements September 30, 2010 (unaudited and restated) 1.Basis of Presentation The condensed consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and the rules and regulations of the Securities and Exchange Commission (the “SEC”) for quarterly reports on Form 10-Q. In the opinion of management, all adjustments (consisting of normal and recurring adjustments) considered necessary for a fair statement of the results of the interim periods presented have been included. The results of operations for the three months ended September 30, 2010 are not necessarily indicative of the results expected for the full year. The Company is restating its historical financial statements for the quarter ended September 30, 2010. The restatement and resulting revisions primarily relate to the accounting for the reverse acquisition of Aultra by Shamika as well as other processing errors which resulted in expenses not being properly recorded and the reclassification of the statement of operations to reflect expenses by function. Accordingly, the Company’s financial statements for the three months ended September 30, 2010 have been restated to correct for these errors and are included in the accompanying condensed consolidated financial statements.For the three months ended September 30, 2010, these corrections in the aggregate reduced the Company’s previously reported net loss by $11,598 or $0.0002 per share and for the period from inception January 13, 2010 to September 30, 2010 these corrections in the aggregate reduced the Company’s previously reported net loss by $29,341 or $0.0006 per share. Note 8 provides the effect of the restatement on the September 30, 2010 condensed consolidated financial statements. 2.Nature of Operations a)Organization and Change of Business Aultra Gold Inc. (" Aultra"), was incorporated under the laws of the State of Nevada on January 26, 2005 and was primarily engaged in the acquisition and exploration of mining properties until April 2006. On April 26, 2006, there was a change in management and direction and Aultra engaged in the acquisition and licensing of online gaming technologies. In 2008 and 2009, Aultra changed strategy to focus on exploration and mining and had acquired interests in certain mining properties in Nevada, Oregon, and Montana. On January 6, 2010, pursuant to a Stock Purchase Agreement, Dutch Gold Resources, Inc. (“Dutch Gold”) acquired 6.4 million shares of Aultra common stock which was a 67% controlling interest of Aultra for a purchase price of one million newly-issued shares of Dutch Gold’s common stock. On January 6, 2010, Aultra entered into an Asset Purchase Agreement (the “Agreement”) with Dutch Gold to be effective as of December 31, 2009 in which Aultra sold substantially all of its assets to Dutch Gold. As consideration for these assets, Dutch Gold issued 9,614,667 shares of its common stock, par value $0.001 per share, to the Aultra shareholders. In accordance with the transaction, Dutch Gold acquired substantially all of the assets related to Aultra’s gold and mineral business, including inventory, accounts receivable, certain supply and distribution and other vendor contracts, good will and other various assets and intangibles. On January 13, 2010, Aultra entered into an Agreement and Plan of Share Exchange (the “Exchange”) with Shamika Gold Inc. ("SGI") and the shareholders of SGI pursuant to which Aultra acquired all of the outstanding shares of SGI. For accounting purposes, this is a reverse acquisition with SGI the accounting acquirer of Aultra. For legal purposes Aultra issued shares to the SGI shareholders followed by a merger and recapitalization of Aultra whereby SGI shares were cancelled and Aultra is the surviving entity. F - 4 Shamika 2 Gold Inc. An Exploration Stage Company Notes to Financial Statements September 30, 2010 (unaudited and restated) 2.Nature of Operations – continued SGI is a Canadian private corporation created by Articles of incorporation on January 13, 2010. SGI primary business activity consists of mining property acquisition, mineral exploration and development. As a result of the transaction, 50 million shares were outstanding with 25.5 million (approximately 51%) held by the SGI shareholders, 23.5 million issued to settle liabilities and obligations of Aultra and approximately 1 million held by the former Aultra shareholders. Upon consummation of the Exchange, the business plan of SGI was adopted and Aultra changed its name to Shamika 2 Gold, Inc. (the “Company”). b)Going Concern The accompanying financial statements have been prepared assuming the Company will continue as a going concern.The Company’s financial statements are prepared using generally accepted accounting principles applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. As shown in the accompanying financial statements, the Company has incurred a net loss of $122,090 for the period from January 13, 2010 (inception) to September 30, 2010.The future of the Company is dependent upon its ability to obtain financing and upon future profitable operations from the development of acquisitions.Management has plans to seek additional capital through a private placement and public offering of its common stock.The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence.The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. 3. Significant Accounting Policies a)Basis of Accounting These consolidated financial statements are prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America and include our accounts and the accounts of our majority-owned controlled subsidiary.As the Company has not generated any revenues from is principal intended activity of mining operations, the Company is considered to be in the exploration stage. The Company currently operates in one reportable segment. Summarized below are those policies considered particularly significant to the Company. b)Use of Estimates The preparation of financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of any contingent assets and liabilities as of the date of the financial statements, as well as the reported amounts of revenues earned and expenses incurred during the period.Actual results could differ from those estimates. F - 5 Shamika 2 Gold Inc. An Exploration Stage Company Notes to Financial Statements September 30, 2010 (unaudited and restated) 3. Significant Accounting Policies - continued c)Financial Instruments and Financial Risk The Company’s financial instruments consists of cash, prepaid expenses, accounts payable and accrued liabilities, the fair values of which approximate their carrying amounts due to the short-term nature of these instruments.The fair value of the Company’s debt instruments are calculated based upon the availability of debt instruments with similar terms, rates, privileges and credit quality. d)Cash and Concentrations Financial instruments, which could potentially subject the Company to credit risk, consist primarily of cash. Cash is managed for the Company by a related party, Shamika Resources Inc. The Company is at risk of loss to the extent that the related party does not uphold its obligations to the Company. The Company’s operations are all related to the minerals and mining industry. A reduction in mineral prices, political unrest in the countries in which the Company operates or other disturbances in the minerals market could have an adverse effect on the Company’s operations. e)Environmental Costs Environmental expenditures that relate to current operations are charged to operations or capitalized as appropriate. Expenditures that relate to an existing condition caused by past operations, and which do not contribute to current or future revenue generation, are charged to operations. Liabilities are recorded when environmental assessments and/or remedial efforts are probable, and the cost can be reasonably estimated. Generally, the timing of these accruals coincides with the earlier of completion of a feasibility study or the Company’s commitments to plan of action based on the then known facts. Management has determined that recording a liability pertaining to environmental expenditures as of September 30, 2010 is not needed. f) Per Share Data Basic loss per share is computed by dividing net loss by the weighted average number of common shares outstanding for the year. Diluted loss per share is computed by dividing net loss by the weighted average number of common shares outstanding plus common stock equivalents (if dilutive) related to warrants and convertible notes. The Company has excluded all common equivalent shares outstanding for warrants and convertible notes from the calculation of diluted net loss per share because all such securities are anti-dilutive for the periods presented. F - 6 Shamika 2 Gold Inc. An Exploration Stage Company Notes to Financial Statements September 30, 2010 (unaudited and restated) 3. Significant Accounting Policies (continued) g)Income Taxes The Company accounts for income taxes under ASC 740, Income Taxes. Deferred taxes are provided on a liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss carry-forwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. ASC 740 also requires that uncertain tax positions are evaluated in a two-step process, whereby (1) it is determined whether it is more likely than not that the tax positions will be sustained based on the technical merits of the position and (2) for those tax positions that meet the more-likely-than-not recognition threshold, the largest amount of tax benefit that is greater than fifty percent likely of being realized upon ultimate settlement with the related tax authority would be recognized. h)Revenue Recognition The Company plans to recognize revenue from the sale of product when an agreement of sale exists, product delivery has occurred, title has transferred to the customer and collection is reasonably assured. The price to be received is based upon terms of a sales contract. The Company has not generated revenue activity for the periods presented in the consolidated financial statements. i)Stock Based Compensation The Company has adopted ASC 718, Stock Compensation, which requires the Company to measure the compensation cost of stock options and other stock-based awards to employees and directors at fair value at the grant date and recognize compensation expense over the requisite service period for awards expected to vest. The Company has not issued any stock based compensation awards in 2010. The Company may periodically issue stock for payment of certain professional fees and these stock issuances are expensed based on the market value of the stock on the date granted. The Company expenses these professional fees at the time of stock issuance as the stock issuance date approximates the date the services are performed. No such issuances were made in 2010. j) Asset Retirement Obligation The Company follows ASC 410-20, which addresses financial accounting and reporting for obligations associated with the retirement of tangible long-lived assets and the associated retirement costs. The standard applies to legal obligations associated with the retirement of long-lived assets that result from the acquisition, construction, development and normal use of the asset. F - 7 Shamika 2 Gold Inc. An Exploration Stage Company Notes to Financial Statements September 30, 2010 (unaudited and restated) j) Asset Retirement Obligation - continued ASC 410-20 requires that the fair value of a liability for an asset retirement obligation be recognized in the period in which it is incurred if a reasonable estimate of fair value can be made. The fair value of the liability is added to the carrying amount of the associated asset and this additional carrying amount is depreciated over the life of the asset. The liability is accreted at the end of each period through charges to operating expense. If the obligation is settled for other than the carrying amount of the liability, the Company will recognize a gain or loss on settlement. The Company has no mining projects in production as of September 30, 2010, and the asset retirement obligations are usually created as part of the production process. Accordingly, at September 30, 2010, the Company had no asset retirement obligations. k)Mineral Properties, Mineral Claim Payments and Exploration Expenses The Company expenses all costs related to the acquisition, maintenance and exploration of the unproven mineral properties to which it has secured exploration rights. If and when proven and probable reserves are determined for a property and a feasibility study is completed, then subsequent development costs of the property are capitalized. Once capitalized, such costs will be amortized using the units-of-production method over the estimated life of the probable reserves. To date, excluding the mineral properties in the Democratic Republic of Congo which were discontinued subsequent to year end (see note 4), the Company has not established the commercial feasibility of its exploration prospects, therefore all costs have been expensed. The costs related to acquisition, maintenance and exploration were not material for the years presented in the consolidated statement of operations. The Company assesses the carrying costs for impairment under ASC 930 Extractive Activities – Mining (ASC 930) annually. An impairment is recognized when the sum of the expected undiscounted future cash flows is less than the carrying amount of the mineral property. Impairment losses, if any, are measured as the excess of the carrying amount of the mineral property over its estimated fair value. If mineral properties are subsequently abandoned or impaired, any capitalized costs will be charged to operations. l)Convertible Instruments The Company reviews the terms of convertible debt and equity instruments to determine whether there are conversion features or embedded derivative instruments including embedded conversion options that are required to be bifurcated and accounted for separately as a derivative financial instrument. In circumstances where the convertible instrument contains more than one embedded derivative instrument, including conversion options that are required to be bifurcated, the bifurcated derivative instruments are accounted for as a single compound instrument. Also, in connection with the sale of convertible debt and equity instruments, the Company may issue free standing warrants that may, depending on their terms, be accounted for as derivative instrument liabilities, rather than as equity. When convertible debt or equity instruments contain embedded derivative instruments that are to be bifurcated and accounted for separately, the total proceeds allocated to the convertible host instruments are first allocated to the fair value of all the bifurcated derivative instruments. The remaining proceeds, if any, are then allocated to the convertible instruments themselves, usually resulting in those instruments being recorded at a discount from their face amount. When the Company issues debt securities, which bear interest at rates that are lower than market rates, the Company recognizes a discount, which is offset against the carrying value of the debt. Such discount from the face value of the debt, together with the stated interest on the instrument, is amortized over the life of the instrument through periodic charges to income. F - 8 Shamika 2 Gold Inc. An Exploration Stage Company Notes to Financial Statements September 30, 2010 (unaudited and restated) l)Convertible Instruments - continued In addition, certain conversion features are recognized as beneficial conversion features to the extent the conversion price as defined in the convertible note is less than the closing stock price on the issuance of the convertible notes. Fees incurred in the placement of the convertible notes are deferred and recognized over the life of the debt agreement as an adjustment to interest expense using the interest method. m) Recent Accounting Pronouncements Fair Value Measurements and Disclosures ASC 820, Improving Disclosures about Fair Value Measurements: In January 2010, the Financial Accounting Standards Board (FASB) issued accounting guidance intended to improve disclosures related to fair value measurements. This guidance requires significant transfers in and out of Level 1 and Level 2 fair value measurements to be disclosed separately along with the reasons for the transfers. Additionally, in the reconciliation for the fair value measurements using significant unobservable inputs (Level 3), information about purchases, sales, issuances and settlements must be presented separately (cannot net as one number). This guidance also provides clarification for existing disclosures on (i) level of disaggregation and (ii) inputs and valuation techniques. In addition, this guidance includes conforming amendments for employers’ disclosure of postretirement benefit plan assets. This guidance was effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the roll-forward of activity in Level 3 fair value measurements. Those disclosures are required for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. The adoption of ASC 820 did not have a material impact on the Company’s consolidated results of operations or financial position. 4.Business Acquisitions Prior to the reverse acquisition discussed herein, Aultra Gold Inc. was an exploration and mining company with certain claims and permits and limited operational activity. Pursuant to a Stock Purchase Agreement, on January 6, 2010 Dutch Gold Resources Inc. (Dutch Gold) acquired 6,442,500 shares of Aultra which comprised a 67% controlling interest in Aultra after giving effect to a 1 for 10 reverse stock split completed by Aultra just prior to the transaction. Dutch Gold issued one million shares of Dutch Gold’s common stock with a fair value at date of closing of $135,000 as consideration for the purchase. On January 6, 2010, Dutch Gold also entered into an Asset Purchase Agreement with Aultra pursuant to which, Dutch Gold acquired all of Aultra’s assets which at the time consisted of mining property rights to several parcels in Montana, Nevada and Oregon. As consideration for these assets, Dutch Gold issued 9,614,667 shares of Dutch Gold common stock, par value $0.001 per share, to Aultra's shareholders at a total value of $1,297,980. As a result of the January 6, 2010 transactions with Dutch Gold, Aultra was 67% owed by Dutch Gold, and was a publically traded company with no assets, approximately $900,000 in carry over liabilities and no means of generating any future revenues. F - 9 Shamika 2 Gold Inc. An Exploration Stage Company Notes to Financial Statements September 30, 2010 (unaudited and restated) 4.Business Acquisitions - continued On March 26, 2010, Aultra Gold, Inc. entered into an Agreement and Plan of Share Exchange with SGI.Pursuant to the agreement Aultra Gold, Inc. acquired all of the outstanding SGI shares from the SGI shareholders in exchange for an aggregate of 25,500,000 newly issued shares of Aultra’s common stock, par value $0.00001 per share resulting in, SGI and its 99.9% owned subsidiary Shamika Gold Mining Sprl., a Congolese limited partnership became subsidiaries of Aultra. Aultra shares were issued to the SGI shareholders on a pro rata basis, on the basis of the shares held by such SGI shareholders at the time of the transaction. In addition, Aultra issued 23,547,067 shares of its common stock to various former Aultra Shareholders to satisfy certain liabilities at the time of the transaction in the amount of $301,000 and of this amount Dutch Gold receiving 4,950,000 shares. Upon completion of the transaction, there were 50,000,000 shares of Aultra outstanding including 952,933 shares retained by the former Aultra shareholders. This transaction represents a reverse acquisition with SGI being the acquirer. The business purpose of this transaction was for SGI to be a publically traded company and have access to capital markets in the United States. As Aultra had no operations subsequent to the Asset Purchase Agreement noted above, issuing shares that would result in SGI having a controlling interest allowed Aultra shareholders an exit strategy or way to get value. As a result of the acquisition by SGI, Dutch Gold assumed the remaining Aultra liabilities of $616,154 which represents amounts owed to Ron Perttu at the time of the transaction. At the effective time of the acquisition, Aultra’s board of directors and officers was reconstituted by the resignation of: Rauno Perttu from his role as President, Secretary and director, Daniel Hollis from his role as Chief Financial Officer and director, and the appointment of Robert Vivian as President and Chief Executive Officer and Terence Orstlan as Secretary and Director. Therefore, subsequent to the acquisition, Dutch Gold no longer has a controlling interest in Aultra. Subsequent to the transaction, Aultra changed its name to Shamika 2 Gold, Inc and adopted the business plan of the Company. 5. Related Party Balances and Transactions As of September 30, 2010, the Company had accounts payable to related parties in the amount of $113,203.$15,109 is payable to Shamika Resources Inc. and $98,094 is payable to Shamika Congo Kalehe Sprl., a subsidiary of Shamika Resources Inc. registered to do business in the Congo, for management and administration services.We are currently unable to repay these amounts. F - 10 Shamika 2 Gold Inc. An Exploration Stage Company Notes to Financial Statements September 30, 2010 (unaudited and restated) 5. Related Party Balances and Transactions – continued The Company operates under a management agreement with a related party Shamika Resources, Inc, which is controlled by the Company's CEO, Robert Vivian. The Company has no employees or office expenses as such are provided by Shamika Resources Inc. through the management agreement.The Company does not maintain any cash or bank accounts but relies upon advances from and payables to Shamika Resources, Inc, under the management agreement, which holds any cash the company has raised as a result of debt or equity issuances and makes payments for services on the Company's behalf. Related party payables are recorded at their cost, are non-interest bearing, unsecured and have no specific terms for repayment. As at September 30, 2010, the Company owes Shamika Resources Inc., a major shareholder and a company with directors in common, $15,109. 6. Accounts payable mining properties The amount of $459,000 is payable as a result of the acquisition of two mining permits on properties in Lubutu. Under the agreement $59,000 should have been paid by July 2, 2010. We have been unable to make this payment and we are therefore in default. We will not be able to repay the amount until we have the funding from our next financing. The terms of repayment of $400,000 are to be negotiated. We intend to negotiate a long-term repayment schedule in line with the development and financing plan for the properties. There can be no assurance that we will be successful in these negotiations.No provision has been made in these accounts for interest, if any, which may be payable on the outstanding amount. 7. Share Capital Subsequent to September 30,2010, the Company sold capital units (Units) using a subscription agreement.Each Unit consisted of 83,334 shares of common stock and 41,667 warrants.The warrants have a three year expiration.The warrants also are subject to a mandatory exercise provision which will require the holder of the warrants to exercise the warrants when the average closing price of the Company’s Common Stock has been equal to or greater than $0.75 for ten consecutive trading days. As a result of a subscription agreement that was executed with Dutch Gold on November 16, 2010, the Company received $100,000 in payments from Dutch Gold for 4 units.The Company issued 333,336 Common Stock of the Company, par value $0.00001 per share and166,668 warrants with a $0.50 exercise strike price. F - 11 Shamika 2 Gold Inc. An Exploration Stage Company Notes to Financial Statements September 30, 2010 (unaudited and restated) 8. Restatement of Financial Statements The Company is restating its historical financial statements for the quarter ended September 30, 2010. The restatement and resulting revisions primarily relate to the accounting for the reverse acquisition of Aultra by Shamika as well as other processing errors which resulted in expenses not being properly recorded and the reclassification of the statement of operations to reflect expenses by function. Accordingly, the Company’s financial statements for the three months ended September 30, 2010 have been restated to correct for these errors and are included in the accompanying condensed consolidated financial statements. The restatement effect on the condensed consolidated statement of operations for the quarter ended September 30, 2010 and from inception January 13, 2010 to September 30, 2010 is reflected below. as previously reported Adjustments As restated as previously reported Adjustments As restated R E V E N U E $
